

 S832 ENR: To nullify the Supplemental Treaty Between the United States of America and the Confederated Tribes and Bands of Indians of Middle Oregon, concluded on November 15, 1865.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 832IN THE SENATE OF THE UNITED STATESAN ACTTo nullify the Supplemental Treaty Between the United States of America and the Confederated Tribes
 and Bands of Indians of Middle Oregon, concluded on November 15, 1865.1.Nullification of treatyThe Supplemental Treaty Between the United States of America and the Confederated Tribes and Bands of Indians of Middle Oregon, concluded on November 15, 1865, and entered into pursuant to the Senate resolution of ratification dated March 2, 1867 (14 Stat. 751), shall have no force or effect.Speaker of the House of RepresentativesVice President of the United States and President of the Senate